         Case 1:20-cv-00124-DCN Document 9 Filed 04/15/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 JAMES DARNELL BLACK,
                                                  Case No. 1:20-cv-00124-DCN
                       Petitioner,
                                                  INITIAL REVIEW ORDER and
        v.                                        ORDER STAYING CASE

 WARDEN JAY CHRISTENSEN,

                       Respondent.


       Petitioner James Darnell Black has filed a Petition for Writ of Habeas Corpus

challenging his state court conviction. Dkt. 2.

       Petitioner was convicted in the Fourth Judicial District Court in Ada County, Idaho,

of criminal possession of a financial transaction card. The current judgment of

conviction—which was entered following two successful appeals by Petitioner—was

entered on February 21, 2019. Petitioner received a five-year prison sentence, which he

completed since the filing of the instant action. Id. at 1–2.

       Petitioner’s direct appeal of the current judgment remains pending in state court.

Along with his federal Petition, Petitioner has filed a Motion to Stay this case pending

completion of that direct appeal. Dkt. 3.

1.     Standard of Law

       A habeas petitioner must exhaust his remedies in the state courts before a federal

court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S. 838, 842


INITIAL REVIEW ORDER and ORDER STAYING CASE - 1
          Case 1:20-cv-00124-DCN Document 9 Filed 04/15/20 Page 2 of 4




(1999). This means that the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so they have a full and fair opportunity to correct alleged constitutional errors at

each level of appellate review. Id. at 845. In a state that has the possibility of discretionary

review in the highest appellate court, like Idaho, the petitioner must have presented all of

his federal claims in at least a petition seeking review before that court. Id. at 847.

       In Rhines v. Weber, 544 U.S. 269, 277 (2005), the Court determined that federal

district courts have discretion to stay a mixed habeas petition containing exhausted and

unexhausted claims to allow the petitioner to present his unexhausted claims to the state

court and then to return to federal court for review of his perfected petition. In determining

whether to exercise discretion to grant a stay, a district court should consider whether the

petitioner had good cause for his failure to exhaust, whether his unexhausted claims are

potentially meritorious, and whether there is any indication that the petitioner engaged in

intentionally dilatory litigation tactics. Id. at 277-78. Although the Rhines case involved a

mixed petition (one that includes both exhausted and unexhausted claims), the Ninth

Circuit has extended Rhines and determined that “a district court may stay a petition that

raises only unexhausted claims.” Mena v. Long, 813 F.3d 907, 908 (9th Cir. 2016).

2.     Discussion

       The single claim in the federal Petition—that Petitioner’s sentence was

disproportionate—is unexhausted. Petitioner has been pursuing relief in the state court

system, and there is no indication that Petitioner has intentionally delayed bringing the

claim. For the foregoing reasons, the Court finds it appropriate to exercise its discretion to


INITIAL REVIEW ORDER and ORDER STAYING CASE - 2
            Case 1:20-cv-00124-DCN Document 9 Filed 04/15/20 Page 3 of 4




stay this case until Petitioner’s state court proceedings are completed.

       While this case is stayed, the Court will administratively terminate it for internal

court administration purposes only. Administrative termination does not affect the filing

date of the petition, nor does it affect the rights of the parties in any way. Within 28 days

after Petitioner’s pending state court action is completed, Petitioner must file a motion to

reopen this case if he wishes to proceed. At that time, Petitioner may also file an amended

petition. Petitioner may not file anything further in this case while awaiting completion of

the pending state court action.

                   REQUEST FOR APPOINTMENT OF COUNSEL

       Petitioner has also requested appointment of counsel. Because the Court will stay

this action, there is no need for Petitioner to have counsel in these federal proceedings at

this time. Therefore, the Court will presently deny the request for appointment of counsel.

Petitioner may renew his request for counsel at a later date.

                                         ORDER

       IT IS ORDERED:

       1.      Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

               GRANTED. Petitioner must pay the $5.00 filing fee within 28 days after

               entry of this Order.

       2.      Petitioner’s Motion for Stay (Dkt. 3) is GRANTED, and this case is

               STAYED pending completion of Petitioner’s state court proceedings through

               the level of the Idaho Supreme Court.




INITIAL REVIEW ORDER and ORDER STAYING CASE - 3
          Case 1:20-cv-00124-DCN Document 9 Filed 04/15/20 Page 4 of 4




     3.      This case is administratively terminated for internal court administration

             purposes only. Within 28 days after Petitioner’s pending state court action

             is completed, Petitioner must move to reopen this case if he wishes to

             proceed. At that time, Petitioner may also file an amended petition. Petitioner

             may not file anything further in this case while he is awaiting completion of

             the pending state court proceedings.

     4.      Petitioner’s request for appointment of counsel (contained in the Petition) is

             DENIED. If this case is reopened following the completion of Petitioner’s

             state court proceedings, Petitioner may renew the request for counsel.


                                                DATED: April 15, 2020


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




INITIAL REVIEW ORDER and ORDER STAYING CASE - 4
